Citation Nr: 1610408	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with anxiety and depression.

2.  Entitlement to a compensable initial disability rating for lumbar strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to November 1993.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously remanded by the Board, in July 2015, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in July 2015.  In the July 2015 remand, the AOJ was directed, in pertinent part, to ask the Veteran to identify the providers of all treatment and/or evaluation he has received for his psychiatric and low back disabilities and to provide any releases needed to secure records of any private evaluation and/or treatment.  The remand specifically directed the AOJ to obtain releases for treatment records from Dr. Allen, Dr. Bobcock, and Dr. Ancheta, who were previously identified by the Veteran.  There is no indication in the record that the AOJ took steps to obtain releases from the Veteran for these records.  Thus, the AOJ did not substantially comply with the July 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Accordingly, this matter must be remanded again for the AOJ to obtain the identified records.

The record also reflects that the Veteran filed a disability claim with the Social Security Administration (SSA).  Specifically, an August 2011 VA mental health note from the Clare Community Based Outpatient Clinic states that the Veteran received Social Security disability benefits.  Therefore, a request for the Veteran's Social Security records should be made before a decision on the merits of this claim can be reached.  38 C.F.R. § 3.159(c) (2015); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Veteran's April 2012 substantive appeal requests a Travel Board hearing before a Veterans Law Judge (VLJ).  The Veteran received correspondence dated in April 2012, August 2014, November 2014, and February 2015 notifying him of his placement on the list of persons waiting to testify at a Travel Board hearing.  The Veterans Appeals Contact and Locator System (VACOLS) reflects that a videoconference hearing was scheduled for June 18, 2015, and that the Veteran was a "no show" for this hearing.  However, there is no evidence in the record that the Veteran received notice of this hearing.  Moreover, the Veteran requested a Travel Board hearing, i.e., a hearing before a member of the Board at a local VA office, not a hearing by videoconference.  There is no evidence that the Veteran withdrew his request for a Travel Board hearing.  

The Board finds that the Veteran should be afforded the opportunity to provide testimony at a Travel Board hearing before a VLJ, as he requested, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of Travel Board hearings is within the province of the RO.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers of all treatment and/or evaluation he has received for his psychiatric and low back disabilities and to provide any releases needed to secure records of any private evaluation and/or treatment.  Specifically, the RO should request that the Veteran provide releases for complete treatment records from Dr. Allen, Dr. Bobock, and Dr. Ancheta.  The AOJ should obtain for the record complete clinical records from all sources identified.  If any private provider does not respond to an AOJ request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is the Veteran's responsibility to ensure that private records are received.

Obtain any outstanding VA treatment records from the VA Medical Centers (VAMC) in Ann Arbor, Michigan, and in Saginaw, Michigan, and from any associated outpatient clinics, dated from July 2015 to the present.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a Travel Board hearing on the issues of entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with anxiety and depression and entitlement to a compensable initial disability rating for lumbar strain.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

4.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




